Supplement dated November 5, 2012 to the Class A, Class C, and Class P Shares Prospectus for Principal Funds, Inc. dated December 30, (as supplemented on January 30, 2012, February 29, 2012, March 16, 2012, March 30, 2012, April 30, 2012, May 11, 2012, June 15, 2012, August 8, 2012, and September 14, 2012) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. The Related Performance of the Sub-Advisor information has been updated; substitute this information for that found in the Prospectus dated December 30, 2011. APPENDIX B – RELATED PERFORMANCE OF THE SUB-ADVISOR Edge Asset Management, Inc. ("Edge") is the sub-advisor for the Small-MidCap Dividend Income Fund (the "Fund"). The Fund has limited historical performance. Therefore, the Fund provides you with the following Performance Results table that shows the performance results of Edge's Small Mid-Cap Value Composite as well as the performance of the Russell 2500 Value Index, a broad-based securities market index comparable to Edge's composite. Edge's composite consists of historical information about all client accounts Edge manages that have investment objectives, policies, and strategies similar to those of the Fund.
